Citation Nr: 0840136	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss, also claimed as auditory neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the veteran's rating for his bilateral hearing loss 
from 30 percent to 40 percent.  The veteran, who had active 
service from June 1943 to September 1946, and from January 
1951 to January 1953, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

On VA examinations the veteran has manifested no more than 
level VIII hearing in one ear and level VII in the other ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated June 2004 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vazquez-Flores, the Court found that, at 
a minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Additionally, and 
particularly in light of the veteran's lay assertions of 
effects of the service-connected disability on his daily 
life, the Board does not find that the second element 
discussed in Vazquez-Flores (if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life) is applicable.  Specifically, the veteran 
testified at how his bilateral hearing loss impacts his daily 
life.  Of note, this veteran is retired.  

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the May 2005 Statement 
of the Case, the veteran was provided with a copy of the 
relevant diagnostic code (Diagnostic Code 6100 located in 
38 C.F.R. § 4.85).  Further, the veteran has been represented 
by an experienced Veteran's Service Representative throughout 
this appeal process and has had a meaningful opportunity to 
assist in development of his claim.  Thus, the veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his hearing loss does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In July 2004, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
70
80
80
73
LEFT
55
60
85
95
74

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 60 percent in the left ear.  As 
noted in the chart, the veteran had a puretone threshold 
average of 73 in the right ear and 74 in the left ear.  The 
veteran's speech discrimination scores were noted to be 44 
percent in the right ear and 60 percent in the left ear.  
Under Table VI, the veteran's right ear is given a numeric 
designation of VIII, and the left ear is given a numeric 
designation of VII.  Thus, the numeric designation of VIII 
converges with the numeric designation of VII at a point that 
indicates a 40 percent rating.  Although the veteran exhibits 
an exceptional pattern of hearing loss, these puretone 
thresholds would result in a numeric designation of VI 
bilaterally under Table VIA.  This would result in a lesser 
rating of 30 percent.  Thus, pursuant to the results of this 
examination, the veteran's most advantageous rating for his 
hearing loss is 40 percent.  

In November 2005, the veteran underwent another VA 
audiological examination, and puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
75
85
80
75
LEFT
60
70
85
95
78

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 56 percent in the left ear.  The 
examiner indicated that relative to his July 2004 VA 
examination, his hearing loss had only slightly progressed.  
As noted in the chart, the veteran had a puretone threshold 
average of 75 in the right ear and 78 in the left ear.  The 
veteran's speech discrimination scores were noted to be 60 
percent in the right ear and 56 percent in the left ear.  
Under Table VI, the veteran's right ear is given a numeric 
designation of VII, and the left ear is given a numeric 
designation of VIII.  Thus, the numeric designation of VIII 
converges with the numeric designation of VII at a point that 
indicates a 40 percent rating.  Although, the veteran 
exhibits an exceptional pattern of hearing loss, these 
puretone thresholds would result in a numeric designation of 
VI in the right ear and VII in the left ear under Table VIA.  
This would also result in a lesser rating of 30 percent.  
Thus, pursuant to the results of this examination, the 
veteran's most advantageous rating for his hearing loss is 40 
percent.  

Most recently in March 2007, the veteran underwent a VA 
audiological examination, and puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
70
85
85
76
LEFT
60
70
85
95
78

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 94 percent in the left ear.  The 
VA examiner indicated that the veteran's puretone thresholds 
and speech discrimination ability had not significantly 
changed since 2001.  The audiological testing results from 
this examination reveal that the veteran had a puretone 
threshold average of 76 in the right ear and 78 in the left 
ear.  The veteran's speech discrimination scores were noted 
to be 64 percent in the right ear and 94 percent in the left 
ear.  However, the Board notes that the 94 percent speech 
discrimination score for the left ear appears to be an 
aberration, especially when considering the examiner's 
statement that the veteran's hearing loss and speech 
discrimination scores were essentially unchanged since 2001.  

Using these results, the veteran would have a numeric 
designation of VII in the right ear, and a numeric 
designation of II in the left ear under Table IV.  This would 
result in an even lower 10 percent rating for his hearing 
loss.  

The Board finds that the veteran exhibits an exceptional 
pattern of hearing loss in his left ear and this ear is most 
advantageously evaluated under Table VIA pursuant to 
38 C.F.R. § 4.86(a).  Under Table VIA, the veteran's left ear 
is given a numeric designation of VII.  The veteran's right 
ear, under either Table VI or Table VIA, is given a numeric 
designation of VII.  Thus, the numeric designation of VII 
converges with the numeric designation of VII at a point that 
indicates a 40 percent rating.  Again, a 40 percent rating is 
the most advantageous rating allowed for the veteran's 
service-connected bilateral hearing loss.  

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's hearing disability does not 
allow for an increased evaluation.  No matter which VA 
examination is used, the veteran's best rating pursuant to 
the regulations is 40 percent.  The Board has considered the 
statements made by the veteran regarding his hearing loss-
including his assertions that he has auditory neuropathy.  
The schedular criteria, however, are specific, and the 
veteran's hearing loss is simply not of such severity to 
warrant a compensable rating based on audiological testing 
results of record.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Therefore, the veteran's claim for a rating 
in excess of 40 percent for bilateral hearing loss is denied 
on a schedular basis.

The veteran does not assert that he is totally unemployable 
because of his service-connected bilateral hearing loss, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his bilateral hearing loss.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
bilateral hearing loss, the Board finds that the 40 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

ORDER

A rating in excess of 40 percent for bilateral hearing loss, 
also claimed as auditory neuropathy, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


